In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-593 CR

____________________


EX PARTE KEVIN FREDERICK BROWN




On Appeal from the 253rd District Court
Liberty County, Texas

Trial Cause No. 24,704




MEMORANDUM OPINION (1)
	This appeal arises from the failure to grant a motion for reduction of bond.  The
trial court did not sign a written order denying the motion for reduction of bond.  Absent
the entry of an appealable order, no appeal lies.  Accordingly, the appeal is dismissed.
	DISMISSED.
									PER CURIAM

Opinion Delivered June 24, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.